Citation Nr: 1730195	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder disability other than tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1984 to February 1987, April 1987 to March 1990, and July 1991 to February 1992.  The Veteran also served in the U.S. Army Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that was issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board previously considered this appeal in October 2012 where the issue was remanded, and in September 2015 where the Board denied the Veteran's claim for service connection for a right shoulder disability other than tendonitis.  

In September 2016, the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which issued an Order granting a Joint Motion for Partial Remand to vacate, in part, the September 2015 decision which denied service connection for a right shoulder disability other than tendonitis, and remanded the matter to the Board for further development.  

In January 2017, pursuant to the Court's Order, the Board again remanded the issue for additional development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right shoulder disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or to service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in March 2008.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Pursuant to the Board's January 2017 remand directives to obtain supplemental medical opinion, the Board finds that the RO substantially complied and no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was afforded a VA examination in June 2013 and a supplemental opinion obtained in March 2017 for his claimed disability.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Right Shoulder Disability

Here, the Veteran seeks service connection for his right shoulder disability other than tendonitis, which he contends is etiologically related to service or alternatively due to his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  He filed his claim for service connection in December 2007 which was denied by the RO in a July 2008 rating decision.

The Veteran had three periods of active duty service.  However, the service treatment records do not show any complaints, treatment, or diagnosis of right shoulder arthritis during the periods of service.

A review of medical records contemporaneous to the Veteran's service and in the years immediately following his service do not show persistent or recurrent symptoms of a right shoulder disability.  For instance, periodic physical examination reports from March 1984 and December 1991 show normal clinical evaluations of the upper extremities and no abnormalities related to the right shoulder found. See Report of Medical Examination.  

Post-service treatment records from July 1992 show tender muscles along the right medial scapular area, but that there was full range of motion of the right shoulder.  The assessment was musculoskeletal pain.  Medical examination reports, as a civilian, from November 1993 and November 1994 show normal clinical evaluations for the upper extremities with no notations related to the right shoulder. See Report of Medical Examination and service treatment records.    

At a RO hearing in August 2009, in reference to the cause of his tendonitis of the right shoulder, the Veteran testified that he "always did Bailey Bridges," picking up pneumatic floats, which weighed so much "it took six men to carry it."  In response to whether there was additional trauma to the right shoulder due to the rigors of military service, he testified that he was "not really sure" but that when he got out of the service, he was diagnosed with arthritis that was radiating up his arm.  No further testimony regarding the right shoulder was presented at the hearing. See August 2009 RO Hearing Transcript, pg. 3. 

Private treatment records from October 2009 show he underwent surgery in June 2008 for his left shoulder and was treated for complaints of left shoulder upper arm pain and decreased function.  Both sides were examined but the diagnostic assessment was only of the left shoulder as rotator cuff, rupture.  No comments or diagnosis regarding the right shoulder were made.  There was also nothing reported by the Veteran related to his right shoulder.  See Advanced Physical Therapy records.  

At a June 2013 VA examination, the Veteran recalled a "fleeting episode of pain during service that resolved without recurrence."  The examiner noted that the Veteran has had "no ongoing symptoms or required any medical assessment/ treatment of the right shoulder."  X-rays of the right shoulder revealed normal alignment, no acute fracture or dislocation, and only "mild degenerative changes of the right AC joint."  The examiner commented that the Veteran's "right lateral epicondylitis had no impact at all on [his right shoulder] condition, there is no medical basis to attribute any direct or indirect relationship between the two."  The diagnostic assessment was rotator cuff and rotator cuff syndrome of the left shoulder.  There was no diagnosis of the right side.  

In March 2017, a supplemental opinion was provided.  Following a thorough review of the Veteran's claims file and in consideration of the available record, the VA examiner opined that the right shoulder osteoarthritis less likely had onset in service or caused or permanently aggravated by the Veteran's service.  In her rationale, the examiner noted the absence of any documented complaints of right shoulder issues and pointed out that X-rays in 1992 were normal.  Citing to medical literature, she explained that "arthritis is thought to be a normal consequence of aging."  As the Veteran had normal X-rays after discharge and no chronic complaints of the right shoulder, she found "his arthritis is due to his age and normal wear and tear of the body and do not reflect his military career."  She further remarked that the 2013 shoulder X-ray revealed mild degenerative changes that were not chronic in nature and that do not represent a previous injury, as the Veteran would have had multiple documented complaints of right shoulder to attribute his arthritis to service.  Lastly, she commented that toting and removing a heavy rucksack and weaponry repeatedly over a long period of time would not necessarily precipitate the shoulder condition due to the Veteran not having multiple complaints of pain or injury of right shoulder.  The Veteran also denied any ongoing symptoms of the right shoulder in his 2013 exam.      

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability.  In so finding, the Board acknowledges that the Veteran's treatment records confirm mild degenerative changes of the right shoulder, but concludes that there is no competent medical evidence relating the current disorder to active service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds persuasive the March 2017 VA medical opinion constitutes the most probative medical evidence of record on direct theory of entitlement.  The 2017 VA examiner provided a well-grounded analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current right shoulder condition to service. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Similarly, the Board assigns significant probative value to the June 2013 medical opinion to address whether the Veteran's right shoulder condition is proximately due to or made chronically worse by his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  Considering medical expertise, the well-grounded opinion supports the conclusion that there is "no impact at all" to his right shoulder from the right lateral epicondylitis as well as no medical basis for any direct or indirect relationship between the two. Id.  

Additionally, the Board observes that the 2017 medical opinion sufficiently addresses the Veteran's contention that the 2013 opinion was inadequate as it failed to consider his lay statements such as his hearing testimony from August 2009. See CAVC Brief of Appellant pg. 11.  Regarding whether repeated physical strenuous activity in service (to include picking up pneumatic floats or toting heavy rucksacks) are attributable to the Veteran's current arthritis, the examiner provided a reasoned analysis to support a finding that his current arthritic change is more consistent with aging.  Furthermore, the Board observes that the 2017 medical opinion stands uncontradicted by any other evidence found in the record and is probative in determining whether the Veteran has substantiated his claim for service connection.
 
The Board has considered the Veteran's assertions that his right shoulder condition is linked to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his right shoulder disability had onset or is related to service, as this requires medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran's lay assertions of nexus opinions cannot constitute evidence upon which to grant a claim for service connection in this case.  

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Though osteoarthritis may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that osteoarthritis of the right shoulder manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  The Board also finds that the evidence of record does not show continuous right shoulder symptomatology since service.  Medical records following his service show that there were no abnormalities related to his right shoulder and that he did not complain of any problems related to arthritis or affecting his bones or joints.  The earliest notation of degenerative changes in the right shoulder was in 2013.  This objective medical evidence is over two decades after the Veteran's separation from active service.  Accordingly, service connection for osteoarthritis of the right shoulder on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of a right shoulder disability other than tendonitis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right shoulder disability, other than tendonitis, is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


